DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is responsive to Applicant’s NON-FINAL OFFICE ACTION RESPONSE, filed May 18, 2022.  Claims 1, 7-13 and 15-26 are pending.
Response to Arguments
3.	Applicant’s arguments, see RESPONSE, pages 7-10, in response to the rejections of claims 1, 2 and 7-10 under 35 U.S.C. 102(a)(1), and claims 3-6 and 15 under 35 U.S.C. 103, as set forth in the prior Office action dated March 3, 2022, pages 2-8 and 11-12, have been fully considered and are persuasive.  The rejections of the above claims have been withdrawn. 
4.	Applicant's arguments filed in response to the rejection of claims 11-14 under 35 U.S.C. 103 as set forth in the prior Office action, pages 8-10, have been fully considered but they are not persuasive.  
 	Regarding claim 11, Applicant asserts that the claimed invention differs from the cited primary reference (Tsutsumi) in that a print job, having been generated and stored, is selected from a list of print jobs, after which whether location and time restrictions are satisfied is determined, whereas in Tsutsumi the print job does not exist until the user has selected the document information in question.  Applicant further states that neither of the other cited references (Nomura, Nishida) resolve the deficiencies of Tsutsumi (RESPONSE, page 9).
 	However, selection of a stored print job from a list of print jobs is taught by Nishida (after login request made by image processing apparatus is accepted, the image processing apparatus may acquire a job list indicating print jobs of a login user (paragraph [0167]); image processing apparatus receives and displays the received job list (paragraph [0169]), thereby enabling the login user to check the job list at the operation panel of the image processing apparatus (paragraph [0170]); login user may select a delegation print job from the job list and execute the selected delegation print job (paragraph [0171])).  As set forth in the prior Office action, Tsutsumi discloses executing a print job when output conditions (time and location) are satisfied (see rejection of claim 1 in prior Office action, pages 2-4).  In combination with Nishida, which discloses storage of a list of print jobs corresponding to a login user, such output conditions may be specified for each print job in the list.  This enables a distributor of the print jobs more control over the distribution of the print jobs to an intended recipient, for the distributor can dictate a time and location of printing for each print job assigned to the recipient.  Therefore, it would have been obvious for one of ordinary skill in the art to modify the teaching of Nishida by providing output conditions which must be met before allowing printing of print jobs, as taught by Tsutsumi.  A new ground of rejection, necessitated by amendment to claim 11, is set forth below.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
7.	Claims 11-13 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Nishida in view of Tsutsumi.
 	Regarding claim 11, Nishida discloses a method comprising:
 	- authenticating, by a printing device, a user (image processing apparatus 13A accepts authentication information that is input by a user (paragraph [0153]), sends login request to authentication service 61 via access control service 65 to perform user authentication determination process (paragraphs [0154]-[0157]));
 	- upon authentication of the user, presenting, by the printing device, a list of print jobs that have been generated and stored and that are associated with the user on a control panel of the printing device (after login request made by image processing apparatus is accepted, the image processing apparatus may acquire a job list indicating print jobs of a login user (paragraph [0167]); image processing apparatus receives and displays the received job list (paragraph [0169]), thereby enabling the login user to check the job list at the operation panel of the image processing apparatus (paragraph [0170]));
 	- receiving, by the printing device, user selection of a print job on the control panel from the presented list of print jobs, as a request to print the selected print job (login user may select a delegation print job from the job list and execute the selected delegation print job (paragraph [0171])).
 	Nishida further discloses print job management information including information on a designated location for a print job (paragraph [0164]), so that restrictions may be imposed on the location at which a print job may be executed by sharing users (paragraph [0165]).  Nishida, however, does not expressly disclose:
 	- determining, by the printing device, that the selected print job comprises a time restriction as to when a document to which the print job pertains can be printed and a location restriction as to where the document can be printed;
 	- determining, by the printing device, whether a current time satisfies the time restriction and a location of the printing device satisfies the location restriction;
 	- in response to determining that the time restriction and the location restriction are satisfied, retrieving and printing, by the printing device, the selected print job.
 	- in response to determining that the time restriction and the location restriction are not satisfied, refusing, by the printing device, to print the selected print job.
Tsutsumi discloses a method wherein document information W is provided along with output request information N2 (paragraph [0020]), the output request information including information indicating output conditions for output of an image based on the document information (paragraph [0022]).  The output conditions for output of the document information including a condition specifying an installation place at which the document information is to be output (i.e., the place at which image forming apparatus 500 is installed) and a condition specifying a time at which the document information is to be output (paragraph [0023]).  The propriety of the content of the document information and the propriety of the output conditions are determined (paragraph [0064]).  Upon approval of the content and output conditions (paragraph [0068]), print job J based on document information W is transmitted to the image forming apparatus according to the conditions included in the output conditions (paragraph [0069]).  If the output conditions are not approved, then the printing control process comes to an end without printing (paragraphs [0073]-[0074]).  Thus, a print job is executed only when output conditions (i.e., specified time and location of image forming apparatus) are satisfied.  In combination with Nishida, which discloses storage of a list of print jobs corresponding to a login user, such output conditions may be specified for each print job in the list.  This enables a distributor of the print jobs more control over the distribution of the print jobs to an intended recipient, for the distributor can dictate a time and location of printing for each print job assigned to the recipient.  Therefore, it would have been obvious for one of ordinary skill in the art to modify the teaching of Nishida by providing output conditions which must be met before allowing printing of print jobs, as taught by Tsutsumi.
Regarding claim 12, Tsutsumi discloses: wherein the location restriction comprises a geographic area in which the printing device must be location (output conditions for output of document information include condition specifying installation place (where image forming apparatus is installed) at which document information is to be output and for which approval is sought (paragraph [0023])).
Regarding claim 13, Nishida discloses: wherein the location restriction is set by a different user who generated the selected print job (document creator determines output conditions (User B submits print job from information terminal 10A, User A allowed to execute print job from one location, but not from another location (paragraph [0174])).  In view of Tsutsumi, which discloses both time and location restrictions as set forth above, it would have been obvious for one of ordinary skill in the art that a time restriction may be set by the User B in Nishida as well, for this enables User B additional control over the distribution of the print job to User A.
Regarding claim 20, Tsutsumi discloses: wherein the time restriction comprises a window of time in which the selected print job is permitted to be printed (time at which document information W is to be output is specified as time of day or period of day (for example, during operating hours or outside operating hours) (paragraph [0023])).
Regarding claim 21, Tsutsumi discloses: wherein the time restriction comprises a time before which the selected print job is not permitted to be printed (as noted above regarding claim 20, time at which document information W is to be output is specified as time of day or period of day (for example, during operating hours or outside operating hours) (paragraph [0023]); if time restriction is, for example, during operating hours, then it is inherent that a print job is not permitted before operating hours).
Regarding claim 22, Tsutsumi discloses: wherein the time restriction comprises a time after which the selected print job is not permitted to be printed (as noted above regarding claim 20, time at which document information W is to be output is specified as time of day or period of day (for example, during operating hours or outside operating hours) (paragraph [0023]); if time restriction is, for example, during operating hours, then it is inherent that a print job is not permitted after operating hours).
Allowable Subject Matter
8.	Claims 1, 7-10, 15 and 23-26 are allowed.
9.	Claims 16-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
10.	The following is a statement of reasons for the indication of allowable subject matter:   
 	Regarding claim 1, the cited prior art fails to disclose or suggest Applicant’s non-transitory machine readable medium storing instructions executable by a processor of a computing device to perform the recited steps, including:
	- in response to receiving the request via the print command, present a user interface window of a print driver including print options governing printing of the document and restriction options for specifying a time restriction as to when the document can be printed and a location restriction as to where the document can be printed;
	- store a print job for printing the document and comprising the time restriction and the location restriction received via user interaction with the user interface window of the print driver; and 
	- transmit the print job to another computing device that controls printing of the print job in accordance with the time restriction and the location restriction or to a printing device that prints the print job in accordance with the time restriction and the location restriction;
	- where the print job is printed only when the time restriction and the location restriction have been satisfied.
 	Claims 7-10 depend from claim 1.
 	Claim 15, drawn to system comprising a computing device and a printing device, similarly recites the allowable subject matter of claim 1.
 	Claims 23-26 depend from claim 15.
 	Regarding claim 16, the cited prior art fails to disclose or suggest Applicant’s method of claim 11, further comprising:
	- in response to determining that the time restriction and the location restriction are not satisfied, sending a notification to a different user who generated the print job of refusal to print the selected print job at the current time by the printing device.
 	Claims 17-19 depend from claim 16.
 Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D LEE whose telephone number is (571)272-7436. The examiner can normally be reached Mon-Fri 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS D LEE/Primary Examiner, Art Unit 2677